                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              Case No. 18-cv-60712-BLOOM/Reid

MICHAEL WILKES,

       Petitioner,

v.

SEC’Y, FLA. DEP’T OF CORR., et al,

      Respondents.
_____________________________________/

                       ORDER ADOPTING MAGISTRATE JUDGE’S
                          REPORT AND RECOMMENDATION

       THIS CAUSE is before the Court upon a petition for writ of habeas corpus, filed pursuant

to 28 U.S.C. § 2254, by pro se petitioner Michael Wilkes, ECF No. [1] (the “Petition”). This case

was previously referred to the Honorable Lisette M. Reid for a Report and Recommendation on

all dispositive matters. See ECF Nos. [2] and [14]. On June 3, 2019, Judge Reid issued a Report

and Recommendation recommending that the Petition be denied, that a final judgment be entered,

that the request for a certificate of appealability be denied, and the case be closed. ECF No. [15].

The Report and Recommendation advised that objections to the report may be filed with the district

judge within fourteen days of receipt of a copy of the report. Id. at 10. Petitioner filed Objections

to the Report and Recommendation on June 19,2 019. ECF No. [16]. The Court has conducted a

de novo review of Judge Reid’s Report and Recommendation, the Objections, and the record and

is otherwise fully advised in the premises. See Williams v. McNeil, 557 F.3d 1287, 1291 (11th Cir.

2009) (citing 28 U.S.C. § 636(b)(1)).

       In his Petition, Petitioner contends that trial counsel rendered ineffective assistance of

counsel by allegedly failing to advise him to accept 17- and 30-year plea offers. A habeas
                                                              Case No. 18-cv-60712-BLOOM/Reid


petitioner asserting an ineffective assistance of counsel claim must satisfy a two-prong inquiry: (1)

defense counsel’s performance was deficient and (2) the deficient performance prejudiced the

defense. Strickland v. Washington, 466 U.S. 668, 687 (1984). In the Report and Recommendation

Judge Reid concluded that Petitioner did not adequately allege that counsel misadvised him as to

whether to accept plea offers because Petitioner did not allege any details about any

communications he may have had with counsel regarding the plea offers. Thus, Petitioner’s

allegations were conclusory and do not support a Strickland claim or warrant an evidentiary

hearing. As to the second Strickland prong, even had Petitioner adequately alleged that trial

counsel misadvised him, Petitioner failed to show that he would have accepted the offers and pled

guilty. Judge Reid reasoned that Petitioner’s decision to vociferously profess his innocence at trial

undercut his conclusory assertion that he would have accepted the plead but for counsel’s alleged

misadvise.

       In the Objections, Petitioner first states that he stands on the four corners of his ineffective

assistance of counsel claim, in that that counsel’s omission in failing to advise Petitioner to accept

a favorable plea offer was a serious dereliction. However, in the Report and Recommendation,

Judge Reid correctly found that the Petitioner did not satisfy the first Strickland prong because

Petitioner did not allege any details about any communications with counsel regarding the plea

offers. The Eleventh Circuit has explained that the § 2254 Rules

       mandate “fact pleading” as opposed to “notice pleading,” as authorized under
       Federal Rule of Civil Procedure 8(a). Coupled with the form petition or motion, the
       federal rules give the petitioner or movant ample notice of this difference. If, for
       example, Rule 2(c)(1) and (2) of the § 2254 Rules should cause a petitioner (or his
       counsel) to doubt what the words “specify all grounds” and “state the facts
       supporting each ground” mean, the CAUTION contained in paragraph (9) of the
       “Instructions” should remove such doubt. As the Supreme Court has observed,
       “[h]abeas corpus petitions must meet heightened pleading requirements, see 28
       U.S.C. § 2254 Rule 2(c).” McFarland v. Scott, 512 U.S. 849, 856, 114 S.Ct. 2568,
       2572, 129 L.Ed.2d 666 (1994).

                                                  2
                                                                  Case No. 18-cv-60712-BLOOM/Reid


Borden v. Allen, 646 F.3d 785, 810 (11th Cir. 2011). Here, Petitioner has failed to allege

sufficient facts to demonstrate that trial counsel’s performance was deficient. Accordingly,

Petitioner’s Objection is overruled.

          Petitioner also argues that there is nothing in the record that would conclusively

demonstrate that the Petitioner would have rejected the 17-year plea offer had he been properly

advised to accept the plea offer by trial counsel. Petitioner turns the burden on its head. Petitioner

bears the burden to “establish[] prejudice with respect to counsel’s” ineffective assistance. Diaz v.

United States, 930 F.2d 832, 835 (11th Cir. 1991). As in Diaz, here Petitioner “did not establish a

reasonable probability that, absent counsel’s alleged ineffective assistance, he would have

accepted the plea agreement.” Id.

          Finally, Petitioner objects on the basis of the “Martinez v. Ryan exception.” Martinez v.

Ryan, 566 U.S. 1 (2012) concerns the doctrine of procedural default and is wholly inapplicable

here. 1

          Upon review, the Court finds Judge Reid’s Report and Recommendation to be well

reasoned and correct.       The Court agrees with the analysis in Judge Reid’s Report and

Recommendation, finds no merit in Petitioner’s Objections, and concludes that the Petition must

be denied for the reasons set forth in the Report and Recommendation.

          For the foregoing reasons, it is ORDERED and ADJUDGED as follows:

          1.     Magistrate Judge Reid’s Report and Recommendation, ECF No. [15], is

                 ADOPTED;

          2.     Petitioner’s Petition, ECF No. [1], is DENIED;




1
 Petitioner also states that “the Respondent’s response incorrectly challenges a claim that was set forth in
petitioner’s Rule 3.850 motion for post conviction relief, not set forth in the pending § 2254 Petition. ECF
No. [16] at 2. This statement does not appear to be an objection to the Report and Recommendation.
                                                     3
                                                             Case No. 18-cv-60712-BLOOM/Reid


       3.     Petitioner’s Objections, ECF No. [16], are OVERRULED.

       4.     No Certificate of Appealability shall issue;

       5.     Petitioner’s request for an evidentiary hearing is DENIED;

       6.     All pending motions are DENIED AS MOOT; and

       7.     The Clerk shall CLOSE this case.

       DONE and ORDERED in Chambers at Miami, Florida, on June 26, 2019.




                                                       _________________________________
                                                       BETH BLOOM
                                                       UNITED STATES DISTRICT JUDGE

Copies to:

The Honorable Lisette M. Reid

Michael Wilkes
M16600
Columbia Correctional Institution
Inmate Mail/Parcels
216 SE Corrections Way
Lake City, FL 32025




                                                4
